United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-2167
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the Eastern District of
                                           * Arkansas.
Green Harris Buford,                       *
                                           *         [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                               Submitted: September 22, 1998

                                     Filed: October 6, 1998
                                      ___________

Before BEAM, LAY, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

        Green Harris Buford was charged in a two-count indictment with conspiracy to
distribute and possession with intent to distribute cocaine, a Class A felony, in violation
of 21 U.S.C. §§ 841 and 846, and use of a communication facility in the commission
of a drug felony, a Class E felony, in violation of 21 U.S.C. § 843(b). Following a jury
trial in federal district court,1 Buford was found guilty on both counts. The district court
denied Buford's motion for acquittal or, in the alternative, a motion for a new trial and




       1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, presiding.
sentenced him to a term of 225 months on count one and 48 months on count two, each
count to run concurrently for a total of 225 months.

       On appeal, Buford raises four evidentiary and trial-related issues which he claims
constitute reversible error. Specifically, he argues that: (1) the trial judge committed
error by allowing into evidence a monitored telephone conversation between Buford
and government witness Harold Barbee; (2) the trial judge committed error by allowing
into evidence the testimony of another government witness, Cedric Brewer, as to what
Harold Barbee told him about Buford; (3) the prosecution's delay in providing Buford's
counsel with Cedric Brewer's statement violated the rule of Brady v. Maryland; and (4)
the trial judge improperly commented on the evidence in responding to a hearsay
objection.

       Having carefully reviewed the parties' briefs and their submissions on appeal, we
find no error that would require reversal. Because an extensive discussion of Buford's
fact-specific arguments is not warranted, we affirm the district court judgment without
a comprehensive opinion. See 8th Cir. R. 47B. We similarly deny Buford's motion
to hold this ruling in abeyance pending the appeal of another case.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-